DETAILED ACTION
This Office Action is responsive to the amendment filed on 7/26/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1, 3-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimozawa et al, WO2015/119040.
The rejection is maintained per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimozawa et al, WO2015/119040, in view of Fontenot et al, US5686518.
.

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments state that the examples disclosed in the instant specification do not meet the α/β ratio required by Shimozawa, wherein α is the swelling degree and β is the graft ratio. Applicant argues that because the examples of the instant application do not meet the prior art α/β ratio, the prior art polymer would not be expected to meet the claimed swelling property in acetone.
“[T]he PTO can require an applicant to prove that the prior art products (emphasis added) do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112). The rejection of record is based on the premise that it is reasonably expected that the prior art polymer would inherently have the claimed swelling property in acetone. The question being examined is not whether the invention of the instant application meets all of the requirements of Shimozawa; the question being examined is whether the polymer of Shimozawa meets all of the claimed limitations. Applicant’s argument therefore is not 
Additionally, Applicant cites Examples II-1 though II-6 of the instant specification in the submitted remarks and calculations. The polymer of Shimozawa’s Example I-3 is reported to have a graft ratio of 8% (Shimozawa Table 1); Shimozawa further teaches that the graft ratio of the prior art polymer is in the range of 5 to 40% (Column 9, lines 4-5). In contrast, the examples cited by Applicant all disclose polymers characterized by graft ratios in the range of 47 to 53% (specification Table 1B). Note that these graft ratio values are all greater than the graft ratio taught by the prior art. It is therefore unclear whether the failure of the cited examples to meet the prior art α/β ratio is due to the swelling property of the claimed invention being different from that of the prior art, as alleged by applicant, or if the failure is simply due to the fact that the value of denominator in the α/β ratio for the cited examples is greater than the denominator of the α/β ratio for the polymers of Shimozawa. Applicant’s argument therefore does not clearly demonstrate that the prior art would not meet the claimed swelling property.
Alternatively, note that Example I-9 of Shimozawa (Column 21, lines 20-67; Table 1) discloses a graft copolymer prepared via a process comprising the steps of 
emulsion polymerization of a monomer mixture comprising n-butyl acrylate, corresponding to the claimed alkyl (meth)acrylate; diethylene glycol dimethacrylate, corresponding to the claimed crosslinking; and allyl methacrylate, corresponding to the claimed hydrophobic substance, to form an acrylate rubber latex; followed by
graft polymerization of a monomer mixture comprising styrene and acrylonitrile onto said acrylate rubber latex, resulting in the production of the graft copolymer.
Shimozawa teaches that the rubber has a volume average particle size of 240 nm and a gel content of 92%.
Regarding the claimed degree of swelling in acetone: Shimozawa is silent regarding the degree of swelling in toluene. Note, however, that applicant states the following in the remarks submitted 7/26/2021 (see page 7, lines 6-8).

    PNG
    media_image1.png
    81
    662
    media_image1.png
    Greyscale

Applicant has stated on the record that an ordinary artisan would reasonably expect that the swelling properties of the prior art rubber particle in toluene would not be significantly different from its swelling properties in acetone. Shimozawa teaches that the rubber produced in Example I-9 swells 8.7 times (i.e., 870%) in toluene (see Table 1). Given applicant’s statement that an ordinary artisan would expect the swelling properties in acetone to not be different from the swelling properties in toluene, it is therefore reasonably expected that the prior art polymer of Example I-9 would have the required swelling property in acetone. The burden is therefore shifted to applicant to provide evidence demonstrating that the claimed property is not met by the prior art.
The obviousness-type double patenting rejection over copending Application No. 16/629,860 has been withdrawn in view of the amendment to claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765